Citation Nr: 0209269	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status-post 
arthrotomy, left knee excision, medial meniscus with 
traumatic arthritis, currently evaluated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, in August 1999.

A videoconference hearing was held before the undersigned 
Member of the Board in March 2002.  The transcript is 
associated with the claims file.

At the March 2002 hearing, the veteran sought to reopen his 
claim for a temporary total rating for convalescence 
following left knee surgery at a VA facility on February 2, 
1998.  This claim had been denied by the RO in August 1999.  
The veteran did not initiate an appeal as to this matter and 
the Board does not have jurisdiction of it.  At the hearing 
the veteran alleged that he was on crutches until March 17, 
1998, at which time the VA physician who did the surgery told 
him to start putting weight on the leg.  The Board notes that 
at the time of the August 1999 decision, there were no VA 
medical records of record subsequent to February 2, 1998.  
This matter is referred to the RO for development and 
readjudication.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left knee disorder is currently manifested 
by subjective complaints of pain, giving away, and stiffness, 
and objective evidence of effusion, limitation of motion, and 
no more than moderate instability.

3.  The veteran has severe osteoarthritis of the left knee 
which results in pain and functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent based on recurrent subluxation or lateral instability 
of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257 (2001).

2.  A separate schedular evaluation of 10 percent for 
arthritis of the left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.59, 
4.71, 4.71a, DCs 5003-5010, 5260, 5261 (2001); VAOPGCPREC 23-
97 and VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under DC 5257 can also be compensated 
under DC 5003 and vice versa.

The RO has rated the veteran's left knee disability as 20 
percent disabling under DC 5257-5010.  The Board will also 
consider DCs 5003, 5256, 5258, 5259, 5260, and 5261 for 
degenerative arthritis, knee ankylosis, dislocation and 
removal of semilunar cartilage, and limitation of motion.  
Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate DC, a rating of 10 percent is warranted 
for each major joint or groups of joints affected by 
limitation of motion, to be combined, not added under DC 
5003. 

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

Factual Background.  Summarizing the veteran's medical care 
with respect to his left knee disability, the Board notes 
that in October 1997, he complained of a three month history 
of pain and swelling of the left knee.  An October 1997 X-ray 
showed severe osteoarthritis in the knee and patellofemoral 
joints.  A January 1998 X-ray revealed marked degenerative 
joint disease.  In February 1998, he underwent an arthrotomy 
of the left knee.  

An April 2001 VA joints examination report reflects that the 
veteran complained of an achy pain in his left knee and 
stated that he had been told that he needed a knee 
replacement.  He reported that his knee stayed swollen and 
that he experienced sharp pain in his knee with walking for 
longer than 15 minutes.  He indicated that he had occasional 
locking up of the knee up to twice a month and used Motrin 
for pain management.  He could not walk up more than five 
stairs, and was unemployed because of multiple medical 
problems.  He used no crutches, braces, or canes.  

Physical examination revealed that the veteran ambulated with 
an unsteady gait, was unable to raise on his heels or toes, 
and performed a modified squat shifting his weight off the 
left to the right foot.  He had multiple well-healed scars on 
the left knee.  Mild edema of the left knee was noted, with 
"quite a bit" of crepitus and popping with range of motion.  
He guarded the left knee in shifting his weight and his shoes 
showed abnormal wear.  Range of motion of the left knee was 
reported as flexion to 80 degrees and extension to 10 degrees 
with pain when pressure was applied.  There was no left knee 
instability but swelling made it difficulty to assess.  There 
was no effusion.  X-rays reportedly showed narrowing of the 
joint space and narrowing of the patellofemoral joint with 
marginal eburnation, normal bone density, and normal soft 
tissues.  The final diagnosis was severe osteoarthritis of 
the left knee with moderate functional loss due to pain.  

More recent outpatient treatment records show on-going 
complaints of pain in the left knee.  A February 2000 note 
reflects that examination of the left knee revealed minimal 
laxity of the medial ligaments and no laxity of the lateral 
ligaments.  It was noted that there was left knee instability 
due to medial ligament laxity.  It was reported that the 
veteran needed a total knee replacement but would have to 
wait due to his age.  Additional records show evidence of a 
left knee effusion, instability, arthralgia, and severe 
osteoarthritis of the left knee.  When he was seen in 
September 2001, he reported that he had pain in his left knee 
which was helped by Motrin.  Examination of his left knee 
revealed no effusion, but tenderness was noted as well as 
moderate limitation of range of motion.

At a hearing before the Board in March 2002, the veteran 
testified that he experienced knee stiffness every day, had 
locking and falling because of his knee, had difficulty 
climbing stairs, and could not stand for prolonged periods of 
time.  He was on regular medication and elevated his leg to 
keep the swelling down.  He reported daily pain, favoring his 
right leg, and was not working due primarily to a shoulder 
and back injury.  He had been told that he needed a knee 
replacement.

Analysis.  The Board notes that the recent clinical findings 
do not disclose that the veteran has ankylosis of the left 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  While it is evidence that the veteran has 
demonstrated limitation of motion as evidence on the most 
recent VA examination, there is no indication of a fixed 
deformity of the knee.  Therefore, the Board can find no 
basis under DC 5256 to grant the veteran a higher disability 
rating.

After a review of the claims file, to include the most recent 
VA joints examination report and current outpatient treatment 
records, the Board finds that the evidence reflects that no 
more than moderate instability of the left knee is shown.  In 
February 2000 examination of the left knee revealed minimal 
laxity of the medial ligaments and no laxity of the lateral 
ligaments.  It was noted that there was left knee instability 
due to medial ligament laxity.  Examination in April 2001 
revealed no left knee instability but it was noted that 
swelling made it difficulty to ascertain the amount of 
stability of the left knee.  When he was seen in September 
2001, he reported that he had pain in his left knee which was 
helped by Motrin.  Examination of his left knee revealed 
tenderness as well as moderate limitation of range of motion.  
However, no instability was noted.  Recurrent subluxation has 
not been reported.  Accordingly, a rating in excess of 20 
percent under DC 5257 based on recurrent subluxation or 
lateral instability is not warranted.  Further, the Board 
notes that a rating in excess of 20 percent is not available 
under DCs 5258 (cartilage dislocation).

Nonetheless, after reviewing the evidence on file, the Board 
finds that, in addition to the current 20 percent evaluation 
for a knee impairment based on moderate instability, the 
veteran is also entitled to a separate 10 percent rating for 
arthritis of the left knee with limitation of motion.  
Specifically, there is evidence in the VA joints examination 
report of severe arthritic changes in the left knee.  This 
finding is supported by additional outpatient treatment 
records reflecting a history of arthritis in the left knee 
and multiple other X-rays.  Accordingly, the veteran has 
clear X-ray evidence of severe degenerative arthritis of the 
left knee.  As noted above, General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  Accordingly, a 
separate evaluation is warranted for the left knee arthritis.  
The rating for arthritis is based upon limitation of motion.  
The most recent range of motion of the left knee was reported 
as flexion limited to 80 degree which would not warrant a 
compensable rating under DC 5260 and extension limited to 10 
degrees which would warrant a 10 percent rating under DC 
5261.  Accordingly, the Board finds that a separate rating of 
10 percent is warranted for impairment based on arthritis 
with limitation of motion.

It is noted that in assigning these separate ratings, the 
Board has contemplated the complaints of weakness in the 
knee, pain with walking, and giving away as described by the 
veteran.  In reaching this conclusion, the Board notes that 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his left 
knee disability warrants separate ratings of 20 percent under 
DC 5257 and 10 percent under DC 5003, but no more.

The Board finds that the separate 20 and 10 percent ratings 
contemplate the veteran's demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign higher 
ratings at this time.

Finally, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2001).  Additionally, in August 2001, 
VA issued regulations implementing the provisions of VCAA 
"to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including current outpatient treatment records.  
Moreover, the veteran underwent a fairly recent VA 
examination specifically to address the issue on appeal.  In 
addition, the veteran requested and received a hearing before 
the Board.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

The claim for entitlement to an evaluation in excess of 20 
percent for left knee impairment based on recurrent 
subluxation or lateral instability is denied.

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

